Citation Nr: 0001799	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased disability evaluation for 
temporomandibular joint (TMJ) dysfunction with headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran served on active service from August 
1968 to April 1970.

The Board notes that, in an October 1997 letter, the 
veteran's representative indicated that the veteran was 
requesting an appeal hearing at the RO; however, such hearing 
was not to be scheduled until a named VA employee was 
subpoenaed by the VA to testify at the hearing.  
Subsequently, in an October 1997 letter from the RO, the 
veteran and his representative were informed that their 
request that VA subpoena the named employee was denied.  At 
present, as the record does not contain further indication 
that the veteran or his representative have requested that 
the hearing be scheduled without the presence of the 
requested VA employee, or have otherwise reiterated the 
veteran's desire to schedule a hearing, the Board deems the 
veteran's October 1997 request for a hearing withdrawn.  See 
38 C.F.R. § 20.702 (1999).


FINDINGS OF FACT

1.  In a January 1997 Board decision, the veteran was denied 
service connection for a low back disorder; this decision is 
final.

2.  The evidence associated with the claims folder since the 
January 1997 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's claim for service connection for a low back 
disorder is well grounded. 

4.  All relevant evidence necessary for an equitable 
disposition of the claim for an increased rating has been 
obtained by the RO.

5.  The veteran's TMJ dysfunction with headaches is not 
characterized by migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision is final. 38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, and the claim is reopened. 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a low back disorder is well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

4.  The criteria for a disability evaluation, in excess of 30 
percent, for TMJ dysfunction with headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.124a, 4.150 Diagnostic Code 9999-8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted
to Reopen a Claim of Service Connection for a Low Back 
Disorder.

In a January 1997 Board decision, the veteran was denied 
service connection for a low back condition on the grounds 
that his service records contained a private medical 
statement indicating he sustained a contusion to the low back 
prior to his service, and that the evidence did not show 
either that his low back disorder was aggravated during his 
service or was otherwise related to service.  At present, as 
the veteran has attempted to reopen his claim of service 
connection, his case is once again before the Board for 
appellate review.  However, because the January 1997 Board 
decision is final, the veteran's claim may only be reopened 
if new and material evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the January 1997 final adjudication, the 
additional evidence in the file which is related to this 
issue includes a May 1997 medical statement from William M. 
Sandy, M.D., indicating the veteran reported he fell against 
a hatch injuring his back when he was assaulted during his 
service in 1969.  Dr. Sandy further notes the veteran had 
severe degenerative changes at the L1-2 interspace and had 
post traumatic degenerative change which developed with 
lateral osteophyte formation and bridging between the 
vertebrae.  This was deemed to be most likely related to the 
veteran's reported in-service injury.  In addition, the 
evidence includes various written statements by the veteran 
and his representative tending to link his current low back 
disorder to his service. 

After a review of the additional evidence submitted 
subsequent to the January 1997 Board decision, the Board 
finds that the additional evidence submitted, when considered 
alone or in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  As such, 
this evidence is "new and material" as contemplated by law, 
and thus, provides a basis to reopen the veteran's claim of 
service connection for a low back disorder.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection for 
a low back disorder, the Board turns to the "well grounded" 
analysis required by Winters, Elkins and Hodge.  In this 
regard, the veteran must satisfy three elements for his claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability. Second, 
there must be medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury.  Lastly, there must be medical evidence of a nexus 
or relationship between the in-service injury or disease and 
the current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In reviewing the evidence of record de novo, the Board finds 
the veteran's service medical records in fact contain an 
April 1968 statement from Neil B. Bentley, M.D., indicating 
the veteran suffered from a contusion of the lumbar spine on 
July 1, 1965 of which he had fully recovered without 
residuals.  In addition, the Board notes the service medical 
records are negative for any complaints of or treatment for 
any low back problems during the veteran's service.

However, the service medical records contain notations dated 
April 1969 indicating the veteran was treated for lacerations 
to the forehead incurred when he accidentally slipped and 
struck himself on the forehead with a clipping hammer.  As 
well, December 1969 notations reveal he was treated for a 
fracture to the left mandible, although there is no further 
discussion as to how he incurred this left mandible fracture.  
More importantly, the May 1997 statement from Dr. Sandy tends 
to link the veteran's low back disorder to a reported in-
service injury in 1969.

Thus, after a de novo review of the veteran's case, the Board 
finds that the May 1997 statement from Dr. Sandy provides 
sufficient evidence to show a nexus between the veteran's 
current low back disorder and his service.  As such, the 
Board finds that the veteran's claim of entitlement to 
service connection for a low back disorder is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  However, as the Board deems that additional 
development is necessary prior to final adjudication on the 
merits, the veteran's claim is remanded to the RO for such 
development.

II.  Entitlement to an Increased Disability Evaluation
for TMJ Dysfunction with Headaches.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, in a July 1995 rating decision, the 
veteran was awarded service connection and a 0 percent 
disability evaluation, by analogy, for TMJ dysfunction with 
headaches under Diagnostic Code 9999-8100, which was 
subsequently increased to a 30 percent evaluation in a March 
1996 rating decision.  In this regard, Diagnostic Codes in 
the 9900s evaluate dental and oral conditions.  At present, 
as the veteran contends his disability is more severe than 
currently evaluated, he is seeking an increased disability 
evaluation in excess of 30 percent.

With respect to the evidence of record, the evidence shows 
the veteran has been treated for headaches since 1974.  
Subsequently, in February 1995 and December 1995 VA 
examination reports, such headaches were linked to his TMJ 
dysfunction.  In addition, the evidence includes a December 
1995 VA examination report which notes the veteran complained 
of headaches 4 to 5 times per week.  However, the record also 
includes a self reported dairy of headaches submitted by the 
veteran for the period including from October 1995 to October 
1998, which notes the veteran has suffered from headaches at 
a rate of one to three per week since October 1995.  These 
headaches were reported to be severe in nature and lasting 
from two to eight hours at a time.

Furthermore, the evidence includes an October 1998 VA 
examination report indicating the veteran reported an 
increase in the frequency and severity of his headaches since 
his last examination in December 1995.  Specifically, the 
veteran noted his headaches had gone from three per month to 
three per week.  Also, he reported his headaches began on the 
right or left temporal, progressing cephalically to the top 
of the head and then anteriorly, lasting from 2.5 hours to 8 
hours.  Upon examination, the veteran denied any prodromal 
symptoms of headaches, and although he reported seeking a 
dark place during his headaches, he denied significant 
photophobic phenomenon prior to the headaches.  In addition, 
He denied nausea or vomiting with his headaches, and any 
relationship between mastication and the inception of his 
headaches. 

A November 1998 addendum to the October 1998 VA examination 
report notes that in all probability the veteran should be 
service connected for just headaches or tension headaches, as 
opposed to migraines.  And, the examiner noted that, given 
the veteran's prior medical record, he/she was perplexed 
about the veteran's award of service connection for 
migraines.

With respect to the applicable law, under Diagnostic Code 
8100, a 50 percent evaluation is warranted when the veteran 
presents migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted when there are migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  And, a 10 percent 
evaluation is available if the veteran presents migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

After a review of the evidence, the Board notes that the 
evidence shows the veteran currently suffers from headaches 
about one to three times per week, which are reportedly 
severe and last between two and eight hours at a time.  
However, the Board also finds that the medical evidence of 
record does not show the veteran's headaches are productive 
of very frequent completely prostrating and prolonged 
attacks, which in turn are productive of severe economic 
inadaptability.  Therefore, the Board concludes that the 
preponderance of the evidence is against an award of a 
disability evaluation in excess of 30 percent for the 
veteran's TMJ dysfunction with headaches.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).

In arriving at this conclusion, the Board has considered 
38 U.S.C.A. § 5107(b), which expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
does not apply to this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence does not show 
the veteran's symptomatology has caused marked interference 
with employment or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  Accordingly, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened; 
the appeal is granted to this extent only.

The claim of entitlement to service connection for a low back 
disorder is well grounded.

An evaluation in excess of 30 percent for TMJ dysfunction 
with headaches is denied.  


REMAND

As previously noted, the Board finds that the claim of 
entitlement to service connection for a low back disorder is 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
However, as the Board deems that further development of the 
veteran's claim is necessary prior to final adjudication, the 
claim is remanded to the RO for such development.   

Once the claimant has established that he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  More importantly, the law is clear 
that, after a claim is determined to be well grounded, the 
veteran may be considered for a VA examination, pursuant to 
38 C.F.R. § 3.326 (1999); see Slater v. Brown, 9 Vet. App. 
240, 244 (1996).  

As to the evidence or record, the May 1997 medical statement 
from Dr. Sandy tends to link the veteran's present low back 
disorder to an in-service injury sustained in 1969.  In this 
respect, the veteran's service medical records contain April 
1969 notations indicating the veteran was treated for 
lacerations to the forehead incurred when he accidentally 
slipped and struck himself on the forehead with a clipping 
hammer, and December 1969 notations revealing he was treated 
for a fracture to the left mandible, although there is no 
further discussion as to how he incurred this left mandible 
fracture. 

The Board notes, however, that Dr. Sandy's medical statement 
fails to address the above discussed April 1968 statement 
from Dr. Bentley describing the veteran's pre-service 
contusion to the lumbar spine in July 1965.  In addition, the 
Board notes the veteran's service records are negative for 
any complaints of or treatment for any low back problems 
during service.  Thus, given that Dr. Sandy's conclusion 
fails to address the impact that the veteran's pre-service 
low back injury may have had on his present low back 
disorder, and given that the service medical records are 
negative for any back problems, the Board finds that an 
additional VA examination of the veteran's back is necessary 
prior to final adjudication.  The purpose of this VA 
examination is to clarify his current low back diagnosis(es) 
and to better determine the severity and etiology of any such 
diagnosis(es). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent and 
etiology of any currently present low 
back disorders.  All indicated studies 
should be performed, and the claims 
folder must be made available to the 
examiner for review.  Based upon the 
examination results, a review of the 
claims folder, and consideration of the 
veteran's complete medical history, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's present low back 
symptomatology/disorders are related to 
his July 1965 contusion of the lumbar 
spine or to his period of service.  In 
addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's low 
back condition was permanently 
aggravated during his service, as 
opposed to having worsened due to the 
natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The examiner 
must include the complete rationale for 
all opinions and conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should de novo 
adjudicate the issue of service 
connection for a low back disorder.  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims file.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



